Citation Nr: 1136147	
Decision Date: 09/26/11    Archive Date: 10/03/11	

DOCKET NO.  07-03 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for obsessive-compulsive depression/disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a nasal deformity, to include as due to an undiagnosed illness.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a positive tuberculin test, also claimed as pulmonary tuberculosis.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for costochondritis, also claimed as chest pain.  

5.  Entitlement to service connection for a disorder characterized by headaches and/or vertigo, to include as due to an undiagnosed illness.



6.  Entitlement to service connection for a disorder characterized by abdominal pain, to include as due to an undiagnosed illness.

7.  Entitlement to an increased rating for lumbar strain, evaluated as 10 percent disabling prior to July 25, 2007, and as 20 percent disabling thereafter.

8.  Entitlement to an evaluation in excess of 10 percent for cervical strain.

9.  Entitlement to an initial evaluation in excess of 10 percent for soft tissue rheumatism of the left foot.  

10.  Entitlement to an initial evaluation in excess of 10 percent for epicondylitis of the right (major) elbow.

11.  Entitlement to an evaluation in excess of 10 percent for the residuals of a stress fracture of the first metatarsal of the right foot.

12.  Entitlement to an evaluation in excess of 10 percent for tendinitis of the left knee.

13.  Entitlement to an effective date earlier than January 31, 2007 for an award of special monthly compensation based on statutory housebound status.

14.  Whether a Notice of Disagreement received on July 11, 2006 was timely filed.


ATTORNEY FOR THE BOARD

S. F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from April 1987 to June 1991, a portion of which represented service in the Southwest Asia Theater of Operations.

This case comes before the Board of Veterans' Appeals (Board) on appeal of various decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  

In a rating decision in March 1992, of which the Veteran was informed that same month, the RO denied entitlement to service connection for a positive tuberculin test.  In a subsequent rating decision of July 1996, of which the Veteran was informed the following month, the RO denied entitlement to service connection for obsessive-compulsive disorder.  In a rating decision of March 1998, of which the Veteran was informed that same month, the RO once again denied entitlement to service connection for a positive tuberculin test.  In a rating decision of November 2004, of which the Veteran was informed that same month, the RO once again denied entitlement to service connection for obsessive-compulsive depression, and, in addition, denied entitlement to service connection for a nasal deformity, to include as due to an undiagnosed illness.  Finally, in a rating decision of April 2005, of which the Veteran was informed the following month, the RO once again denied entitlement to service connection for a positive tuberculin test (claimed as tuberculosis).  

The Veteran voiced no disagreement with any of the aforementioned rating decisions, all of which have now become final.  Since the time of those rating decisions, the Veteran has submitted additional evidence in an attempt to reopen his claims.  The RO found such evidence neither new nor material, and the current appeal ensued.  

This case was previously before the Board in October 2010, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.

The appeal as to the issues of whether new and material evidence has been submitted to reopen the claim of service connection for costochondritis and service connection for vertigo, as well as increased evaluations for service-connected cervical and lumbar strain, are being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  In rating decisions of July 1996 and November 2004, the RO denied entitlement to service connection for obsessive-compulsive disorder/depression.

2.  In a rating decision of November 2004, the RO denied entitlement to service connection for nasal deformity.

3.  In rating decisions of March 1992, March 1998, and April 2005, the RO denied entitlement to service connection for a positive tuberculin test/pulmonary tuberculosis.

4.  Evidence submitted since the time of the aforementioned rating decisions denying entitlement to service connection for obsessive-compulsive disorder/depression, nasal deformity, and a positive tuberculin test/pulmonary tuberculosis, by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claims.  

5.  A chronic disorder characterized by headaches is not shown to have been present in service, or at any time thereafter.

6.  A chronic disorder characterized by abdominal pain is not shown to have been present in service, or at any time thereafter.

7.  The Veteran's soft tissue rheumatism of the left foot is presently characterized by objective evidence of tenderness, but no evidence of painful motion, swelling, instability, weakness, muscle atrophy, or moderately severe foot injury.

8.  The Veteran's residuals of fracture of the first metatarsal of the right foot are presently characterized by subjective complaints of pain, but no objective evidence of painful motion, swelling, tenderness, deformity, or moderately severe foot injury.  

9.  The Veteran's epicondylitis of the right (major) elbow is presently characterized by flexion from 90 to 145 degrees, with extension to zero degrees, representing essentially no limitation of motion of the right elbow, and only pain on supination and pronation to 85 degrees.

10.  The Veteran's tendinitis of the left knee is currently productive of no more than slight impairment, as characterized by X-ray evidence of arthritis with a range of motion from 0 to 140 degrees accompanied by pain, but no evidence of instability or ankylosis.

11.  On January 31, 2007, there was received the Veteran's claim for special monthly compensation based on the need for the regular aid and attendance of another person or on account of housebound status.  At the time of the filing of that claim, the Veteran was in receipt of a 100 percent schedular evaluation for service-connected schizophrenia, in addition to a combined evaluation of 50 percent for his other service-connected musculoskeletal disabilities.

12.  In a rating decision of September 2007, and based primarily on clinical findings noted at the time of a VA examination in July of that same year, the RO granted a 20 percent evaluation for service-connected lumbar strain, effective from January 31, 2007, the date of receipt of the Veteran's claim for special monthly compensation, thereby raising the combined evaluation for the Veteran's service-connected musculoskeletal disabilities to 60 percent.

13.  The Veteran was in receipt of a 100 percent evaluation for service-connected schizophrenia, in addition to a combined 60 percent evaluation for his other service-connected musculoskeletal disabilities no earlier than January 31, 2007.

14.  The Veteran's Notice of Disagreement received on July 11, 2006 was received more than one year after notice of the rating decisions with which disagreement was voiced.


CONCLUSIONS OF LAW

1.  The decisions of the RO in July 1996 and November 2004 denying the Veteran's claim for service connection for obsessive-compulsive depression/disorder are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence submitted since the RO's most recent decision in November 2004 denying entitlement to service connection for obsessive-compulsive depression/disorder is new, but not material, and insufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The decision of the RO in November 2004 denying the Veteran's claim for service connection for a nasal deformity is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

4.  Evidence received since the RO's November 2004 decision denying entitlement to service connection for nasal deformity is neither new nor material, and insufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

5.  The decisions of the RO in March 1992, March 1998, and April 2005 denying the Veteran's claim for service connection for a positive tuberculin test/pulmonary tuberculosis are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

6.  Evidence received since the RO's most recent decision in April 2005 denying entitlement to service connection for a positive tuberculin test/pulmonary tuberculosis is neither new nor material, and insufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

7.  A chronic disorder characterized by headaches was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).

8.  A chronic disorder characterized by abdominal pain was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).

9.  The criteria for an initial evaluation in excess of 10 percent for soft tissue rheumatism of the left foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a and Part 4, Codes 5002, 5284 (2010).

10.  The criteria for an evaluation in excess of 10 percent for the residuals of fracture of the first metatarsal of the right foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a and Part 4, Code 5284 (2010).

11.  The criteria for an initial evaluation in excess of 10 percent for epicondylitis of the right (major) elbow have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a and Part 4, Codes 5003, 5024, 5206, 5207 (2010).

12.  The criteria for an evaluation in excess of 10 percent for tendinitis of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a and Part 4, Codes 5003, 5024, 5257, 5260, 5261 (2010).

13.  The criteria for an effective date earlier than January 31, 2007 for an award of special monthly compensation based on statutory housebound status have not been met.  38 U.S.C.A. § 1114(s), 5110(a) (West 2002); 38 C.F.R. §§ 3.350, 3.400 (2010).  

14.  The Veteran's Notice of Disagreement received on July 11, 2006 was not timely filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in February 2005, January 2006, March 2006, July and October 2007, and January 2008.  In that correspondence, VA informed the Veteran of the basis for the previous denials of service connection for obsessive-compulsive depression/disorder, a nasal deformity, and a positive tuberculin test/pulmonary tuberculosis.  VA also informed the Veteran that, in order to substantiate his claims for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  The Veteran was further informed that, in order to substantiate his claims for increased ratings, he needed to show that his service-connected disabilities had undergone an increase in severity.  Finally, the Veteran was advised of the statutory and regulatory requirements governing the assignment of earlier effective dates, and the timeliness of a Notice of Disagreement.  Significantly, with regard to the claims for service connection for obsessive-compulsive depression/disorder, a nasal deformity, and a positive tuberculin test/pulmonary tuberculosis, the notice was in substantial compliance with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a clear understanding of the elements required to prevail on his claims.  Moreover, the Veteran has raised no allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA and private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Finally, in reaching this determination, the Board wishes to make it clear that it has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran in this case seeks service connection for obsessive-compulsive depression/disorder, as well as for a nasal deformity (to include as due to an undiagnosed illness), a positive tuberculin test (also claimed as pulmonary tuberculosis), a disorder characterized by headaches (to include as due to an undiagnosed illness), and a disorder characterized by abdominal pain (once again, to include as due to an undiagnosed illness).  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and active tuberculosis becomes manifest to a degree of 10 percent within three years of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Pursuant to applicable law and regulation, VA has authorized the payment of compensation to any Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability, where the disability becomes manifest during service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of disability of 10 percent or more prior to December 31, 2011.

Compensation is payable under these provisions if, by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness, or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs, and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes mellitus and multiple sclerosis, will not be considered medically unexplained.

Objective indications of a "qualifying chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  "Chronic" is defined as a disability existing for six months or more, or a disability that exhibits intermittent episodes of improvement and worsening over a six-month period.  Signs or symptoms which may be manifestations of an undiagnosed or medically unexplained chronic multi-symptom illness include, but are not limited to:  (1) fatigue; (2) signs or symptoms involving the skin; (3) headaches; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  Compensation is not payable under these provisions if there is affirmative evidence that an undiagnosed illness was not incurred during active duty in the Southwest Asia Theater of Operations.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 23.317 (2010).

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of the RO, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As regards the Veteran's claims for service connection for obsessive-compulsive depression/disorder, a nasal deformity, and a positive tuberculin test/pulmonary tuberculosis, the Board notes that, in Boggs v. Peake, 510 F.3d 1330 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held that the "factual basis" of a claim for service connection is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  Moreover, a properly diagnosed disease or injury cannot be considered the same factual basis as a distinctly diagnosed disease or injury.  As a consequence, for purposes of 38 U.S.C.A. § 7104(b), claims which are based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims.  This is to say that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently, because they rest on different factual bases.  

In the case at hand, at the time of the previous rating decisions in question, the RO denied entitlement to service connection for obsessive-compulsive depression/disorder, a nasal deformity, and a positive tuberculin test/pulmonary tuberculosis.  The Veteran's current claims and accompanying evidence reflect those very same disabilities.  Inasmuch as the Veteran's claims are based on the very same disabilities as his previous claims, they must be considered on a "new and material" basis.  See Boggs, supra.

In that regard, at the time of the prior July 1996 rating decision, it was noted that, on VA examination, the Veteran endorsed over twenty target obsessional symptoms, as well as multiple contamination obsessions.  Further noted were certain sexual and religious obsessions, with the Veteran endorsing a number of compulsive behaviors.  According to the Veteran, he engaged in excessive hand washing, showering, bathing, and toothbrushing.  The pertinent diagnosis noted was obsessive-compulsive disorder.  According to the RO, service treatment records had been reviewed, and were negative for complaint, treatment, or diagnosis of any mental disorder.  Moreover, all service medical examinations showed no definite diagnosis of a chronic psychiatric disability.  Obsessive-compulsive disorder, it was noted, was a psychoneurosis which was not subject to service connection by presumption if found within one year of service discharge to a compensable degree.  Under the circumstances, service connection for obsessive-compulsive disorder was denied since the disability neither occurred in nor was caused by active military service.  

In a subsequent rating decision of November 2004, the RO continued its denial of service connection for obsessive-compulsive disorder/depression.  At that time, it was noted that service connection was being denied because there was no evidence of incurrence of an obsessive-compulsive disorder/depression in service.  Neither had the Veteran presented any evidence of the current existence of that disorder.  Both the rating decisions in July 1996 and November 2004 were adequately supported by and consistent with the evidence then of record, and have now become final.  

Evidence submitted since the time of the November 2004 rating decision, consisting, for the most part, of VA treatment records and examination reports, while "new" in the sense that it was not previously of record, is not "material."  More specifically, while at the time of a VA psychiatric examination in July 2007, the Veteran received a diagnosis of chronic schizophrenia (for which service connection is already in effect), it was specifically noted at that time that the Veteran exhibited neither obsessive nor ritualistic behavior.  Moreover, on subsequent VA psychiatric examination in February 2009, the Veteran once again denied problems with obsessive and/or ritualistic behavior.  Significantly, while following VA outpatient treatment in February 2009, the Veteran received a diagnosis of schizophrenia "with depressive and obsessive-compulsive disorder features," those "features" did not represent the presence of a "separate and distinct" psychiatric disorder.  Rather, based on a review of the outpatient treatment in question, it is clear that such obsessive-compulsive features as the Veteran exhibited were "part and parcel" of his already service-connected schizophrenia.  

Under the circumstances, the Board is of the opinion that the evidence submitted since the time of the RO's most recent November 2004 decision does not constitute new and material evidence sufficient to reopen the Veteran's previously-denied claim.  This is to say that, by itself, or when considered with the previous evidence of record, the newly-received evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  Accordingly, the Veteran's appeal regarding the issue of service connection for obsessive-compulsive depression/disorder must be denied.

Turning to the issue of service connection for a nasal deformity (to include as due to an undiagnosed illness), the Board notes that, at the time of the prior November 2004 rating decision denying entitlement to service connection for that disability, it was noted that the Veteran was claiming service connection for a nasal deformity as an undiagnosed illness by virtue of his service in the Persian Gulf War.  Further noted was that the provisions of 38 C.F.R. § 3.317 provided service connection for certain disabilities due to undiagnosed illnesses to Persian Gulf War Veterans who exhibited objective indications of chronic disability resulting from an illness or combination of illnesses which could not be attributed to any known clinical diagnosis.  However, in the Veteran's case, a review of VA outpatient treatment records showed that he had been diagnosed with allergic rhinitis, with accompanying right and left septal deformities, representing a known clinical diagnosis, and not an undiagnosed illness.  Moreover, a review of service treatment records showed only treatment for upper respiratory tract infections and mild sinus congestion, with no treatment for allergic rhinitis with accompanying septal deformities.  Under the circumstances, service connection for nasal deformity (to include as due to an undiagnosed illness) was denied, given that there was no evidence of any relationship between that disability and the Veteran's active military service.  That determination was adequately supported by and consistent with the evidence of record, and has now become final.  

Since the time of the aforementioned November 2004 decision denying entitlement to service connection for a nasal deformity, the Veteran has submitted no evidence whatsoever pertinent to that issue.  More specifically, since the time of the November 2004 decision, there has been received no evidence reflecting either a diagnosis of or treatment for a nasal deformity.  Under the circumstances, the Board is compelled to conclude that the Veteran has not submitted new and material evidence sufficient to reopen his previously denied claim.  This is to say that such evidence as has been submitted does not relate to an unestablished fact necessary to substantiate the Veteran's previously-denied claim.  Accordingly, the Veteran's appeal regarding the issue of service connection for a nasal deformity (to include as due to an undiagnosed illness) must be denied.

As regards the Veteran's claim for service connection for a positive tuberculin test/pulmonary tuberculosis, the Board notes that, at the time of the prior March 1992 rating decision, it was noted that outpatient treatment records showed a questionable positive protein derivative test (performed at a private hospital), with accompanying negative chest X-ray.  Noted by the RO was that a positive protein derivative test was not a ratable disease in the absence of active tuberculosis.  Accordingly, service connection for a positive tuberculosis test was denied.  A subsequent rating decision dated in March 1998 continued the denial of service connection for a positive protein derivative test.  Noted at the time was that service connection had previously been denied for a positive tuberculosis test, inasmuch as that test represented only a laboratory finding, with no evidence of any active disease process.  Moreover, a review of current medical evidence failed to demonstrate any disease process related to the positive tuberculin test.  Under the circumstances, it was concluded that there was no reasonable possibility that the new evidence submitted in connection with the current claim would change the previous decision denying entitlement to service connection for a positive tuberculosis test.  

At the time of the subsequent rating decision in April 2005, it was noted that service connection for a positive tuberculosis test (currently claimed as pulmonary tuberculosis) had previously been denied in a rating decision of March 1998, inasmuch as the condition in question represented a mere laboratory finding, and not an affirmative indicator of active tuberculosis.  Further noted was that the Veteran had been notified of that decision, but had voiced no disagreement therewith.  According to the RO, since the time of the March 1998 rating decision, the Veteran had submitted no evidence in support of his claim for service connection for a positive tuberculin test/pulmonary tuberculosis.  Accordingly, in the absence of new and material evidence, the Veteran's claim for service connection was denied.  

Significantly, the rating decisions in March 1992, March 1998, and April 2005 were adequately supported by and consistent with the evidence then of record, and have now become final.  

Since the time of the April 2005 rating decision, the Veteran has submitted no evidence whatsoever pertinent to the issue of service connection for a positive tuberculin test/pulmonary tuberculosis.  This is to say that there exists no current evidence that the Veteran continues to exhibit a positive tuberculin test, or any evidence whatsoever of active tuberculosis.  Accordingly, no new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim.  Under the circumstances, the appeal regarding the issue of service connection for a positive tuberculin test/pulmonary tuberculosis must be denied.  

Turning to the issue of service connection for a chronic headache disorder and/or abdominal pain, the Board notes that service treatment records are negative for evidence of any such chronic pathology.  While on various occasions in service, the Veteran was seen for what was described as "headaches" and/or "head pain," those episodes were apparently the result of transient upper respiratory infections and/or mild sinusitis.  Moreover, while on other occasions in service, the Veteran was seen for a complaint of abdominal pain, as of the time of a service separation examination in April 1991, the Veteran voiced no complaints of either headaches or pain in his abdomen.  Significantly, a neurologic evaluation conducted at that time, as well as an evaluation of the Veteran's abdomen and viscera, was entirely within normal limits, and no pertinent diagnoses were noted.  

The Board notes that, since the time of the Veteran's discharge from service, he has received neither a diagnosis of nor treatment for a chronic headache disorder or a disorder characterized by abdominal pain.  In point of fact, there currently exists no evidence that the Veteran suffers from either a chronic headache disorder, or a chronic disorder characterized by abdominal pain, to include as due to an undiagnosed illness.  Under the circumstances, and absent evidence of such chronic disability, the Veteran's claims for service connection must be denied.

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, and as noted above, the Veteran has attributed all of the disabilities at issue to his period of active military service.  However, there currently exists no evidence that, to the extent such disabilities actually exist, they had their origin during, or are in some way the result of, the Veteran's period of active military service.  Significantly, for service connection to be established by continuity of symptomatology, there must be medical evidence which relates the current condition to that symptomatology.  See Savage, supra.  In this case, there is no such medical evidence suggesting a link between the disabilities in question and the Veteran's period of active military service.  

The Board acknowledges the Veteran's statements regarding the origin of the disabilities at issue.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate the disabilities in question to his period of active military service.  The Veteran's statements and history, it should be noted, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the Veteran, as a lay person, is not competent to create the requisite causal nexus for his current disabilities.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate any of the disabilities at issue with an incident or incidents of the Veteran's period of active military service.  Accordingly, service connection for those disabilities must be denied.  

Increased Ratings

In addition to the above, the Veteran in this case seeks increased evaluations for his service-connected bilateral foot disabilities, as well as for epicondylitis of the right elbow, and tendinitis of the left knee.  In pertinent part, it is contended that all of the aforementioned disabilities are more severe than currently evaluated, and productive of a greater degree of impairment than is reflected by the respective schedular evaluations now assigned.  

In that regard, disability evaluations, in general, are intended to compensate for the average impairment in earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

While the Board must consider the Veteran's medical history, as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the regulations do not give past medical reports precedence over current findings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. § 4.45 (2010).  

Where, as in the case of the Veteran's claims for increased ratings for his service-connected soft tissue rheumatism of the left foot and epicondylitis of the right elbow, an appeal stems from an initial rating, VA must frame and consider the issue as to whether separate or "staged" ratings may be assigned for any or all of the retroactive period from the effective date of the grant of service connection to a prospective rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In the case at hand, in a decision of January 2006, the Board granted service connection for soft tissue rheumatism of the right foot, and epicondylitis of the right elbow.  That decision was effectuated in a rating decision of February 2006, which assigned respective 10 percent evaluations for the Veteran's service-connected soft tissue rheumatism of the left foot and epicondylitis of the right elbow effective from February 27, 2001.  The Veteran voiced his disagreement with the assignment of those respective 10 percent evaluations, and the current appeal ensued.  

Increased Rating for Bilateral Feet

At the time of a VA examination of the Veteran's left foot conducted in April 2005, the Veteran complained of pain on the dorsum of his left foot radiating to the lateral aspect following exercise, though with no swelling.  According to the Veteran, his pain became more prominent on prolonged standing for a period of from twenty to thirty minutes.  On physical examination, there was no evidence of any gross anatomic abnormality of the Veteran's left foot.  Further examination revealed some tenderness on the dorsum of both feet, though with no evidence of any abnormal gait.  At the time of examination, there was no evidence of any limitation of motion of the toes, or any limitation of range of motion of either ankle.  The only pain present occurred on both ankles with plantar flexion to 45 degrees, and with inversion and eversion to 20 degrees.  Significantly, at the time of examination, there was no additional limitation of motion on repetitive movement.

On subsequent VA examination in July 2007, the Veteran complained of pain in both feet, as well as pain in his right foot when walking, and on prolonged walking and standing.  However, the Veteran denied any problems with either foot such as swelling, heat, or redness.  When further questioned, the Veteran complained of flare-ups of foot pain weekly or more often, which he alleviated by massaging the area and using liniment.  On physical examination, there was some evidence of tenderness in the Veteran's left foot.  However, neither foot showed any objective evidence of painful motion, swelling, instability, weakness, or muscle atrophy.  At the time of examination, radiographic studies of both feet were within normal limits. 

As of the time of a more recent VA examination in February 2009, the Veteran complained of pain in both feet.  However, he denied any problems with swelling, heat, redness, stiffness, fatigability, or weakness.  Physical examination of the right and left foot showed no evidence of any painful motion, swelling, tenderness, instability, weakness, or abnormal weightbearing.  Once again, radiographic studies of the Veteran's feet were described as normal.  

In order to warrant an increased, which is to say, 20 percent evaluation for the Veteran's service-connected soft tissue rheumatism of the left foot (rated by analogy to rheumatoid arthritis), there would need to be demonstrated the presence of one or two exacerbations a year in a well-established diagnosis.  See 38 C.F.R. § 4.71a and Part 4, Code 5002 (2010).  A 20 percent evaluation for the Veteran's soft tissue rheumatism of the left foot and residuals of stress fracture of the first metatarsal of the right foot would similarly be indicated where there was evidence of moderately severe injury of either foot.  A 10 percent evaluation, under those same regulatory criteria, would require evidence only of moderate injury to one or both feet.  38 C.F.R. § 4.71a and Part 4, Code 5284 (2010).

Based on the above evidence, the Board is of the opinion that current manifestations of the Veteran's service-connected soft tissue rheumatism of the left foot and residuals of stress fracture of the first metatarsal of the right foot are well encompassed by the respective 10 percent evaluations now assigned.  This is particularly the case given the fact that, even when rating by analogy, the Veteran has not suffered from one or two exacerbations a year in a well-established diagnosis (of rheumatoid arthritis).  Nor is there any indication that the Veteran's right or left foot disabilities are productive of moderately severe impairment.  Significantly, current evidence of record is to the effect that, while the Veteran does, in fact, suffer from some degree of pain and/or tenderness, he currently experiences no swelling, instability, or weakness of either foot.  Under the circumstances, the Board is of the opinion that the respective 10 percent evaluations currently in effect for the Veteran's service-connected right and left foot disabilities are appropriate, and that increased ratings are not warranted.  

Increased Rating for Epicondylitis of the Right Elbow

At the time of a VA examination in April 2005, the Veteran complained of sudden sharp pains in his right elbow which had occurred intermittently for a period of approximately one year.  On physical examination, the Veteran complained of some tenderness in his right elbow, though with no evidence of any swelling or edema.  Noted at the time of examination was that there was no additional limitation of motion on repetitive motion of the Veteran's right elbow.  Nor was there any actual limitation of motion of the right elbow.  Rather, the Veteran experienced pain only on forearm pronation and supination to 85 degrees.

On subsequent VA examination in July 2007, the Veteran complained of intermittent pain in his right elbow which was relieved with medication.  According to the Veteran, over the course of the past 4 to 5 years, the pain in his right elbow had become somewhat more severe.  On physical examination, range of motion measurements of the Veteran's right elbow showed flexion against gravity from 0 to 145 degrees, with pain beginning at 45 degrees, and ending at somewhat less than 45 degrees.  Passive range of motion was from 0 to 145 degrees, with pain beginning at 45 degrees, and ending at somewhat less than 45 degrees.  Further range of motion measurements showed pronation from 0 to 80 degrees, with pain beginning at 80 degrees, and ending at somewhat less than 80 degrees.  There was some evidence of additional limitation of motion on repetitive use, with range of motion on repetitive use from 0 to 75 degrees, caused by pain.  Supination of the Veteran's right elbow was from 0 to 85 degrees, with pain beginning at 85 degrees, and ending at somewhat less than 85 degrees.  Once again, there was additional limitation of motion on repetitive use from 0 to 80 degrees.  At no time during the course of the examination was there any evidence of ankylosis of the Veteran's right elbow.  

As of the time of a recent VA examination in February 2009, the Veteran indicated that his right elbow "didn't bother him much."  When questioned, the Veteran denied any problems with deformity, pain, stiffness, or weakness in his right elbow.  Range of motion measurements obtained as part of a physical examination showed flexion from 90 to 145 degrees, with extension to 0 degrees, right pronation from 0 to 80 degrees, and right supination from 0 to 85 degrees.  At the time of examination, there was no objective evidence of pain following repetitive motion.  Nor was there additional limitation following three repetitions of range of motion.  Radiographic studies of both elbows obtained in October 2008 showed evidence of osteophytes at the olecranon processes of both bursa.


The Veteran's service-connected epicondylitis of the right elbow is rated by analogy to tenosynovitis, which is itself rated on the basis of limitation of motion as degenerative arthritis.  Degenerative arthritis established by X-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, limitation of the motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a and Part 4, Codes 5003, 5024 (2010).  Finally, a 10 percent evaluation is warranted where there is evidence of right (major) forearm flexion to 100 degrees, with extension to either 45 or 60 degrees.  An increased, which is to say, 20 percent evaluation, would require demonstrated evidence of right (major) forearm flexion to 90 degrees, and/or extension to 75 degrees.  38 C.F.R. § 4.71a and Part 4, Codes 5206, 5207 (2010).

In the case at hand, it is clear that the 10 percent evaluation currently in effect for the Veteran's service-connected epicondylitis of the right elbow is appropriate, and that an increased rating is not warranted.  This is particularly the case given the fact that the Veteran has in the past and continues to exhibit essentially normal range of motion of his right elbow.  Significantly, at the time of a recent VA examination in February 2009, the Veteran denied any problems with pain, stiffness, or weakness in his right elbow.  Moreover, there was no objective evidence of pain following repetitive motion, or additional limitation following three repetitions of range of motion.  Under the circumstances, the Board is of the opinion that symptomatology attributable to the Veteran's service-connected right elbow epicondylitis is well encompassed by the 10 percent evaluation currently in effect, and that an increased rating is not warranted.  



Increased Rating for Tendinitis of the Left Knee

At the time of a VA examination in July 2007, the Veteran complained of pain in his left knee on prolonged running and standing.  Range of motion measurements of the left knee obtained during the course of physical examination showed active flexion against gravity of from 0 to 140 degrees, with pain beginning at 90 degrees, and ending at somewhat less than 90 degrees.  Passive range of motion was from 0 to 140 degrees, once again with pain beginning at 90 degrees, and ending at somewhat less than 90 degrees.  Noted at the time of examination was that range of motion on repetitive use was from 0 to 135 degrees, caused by pain.  Radiographic studies of the Veteran's knees were consistent with the presence of bilateral patellar spurs.  Significantly, at the time of examination, there was no objective evidence of either ankylosis or instability of the Veteran's left knee.  

On subsequent VA examination in February 2009, the Veteran complained of constant pain, as well as a "giving way" in his left knee.  However, he denied any problems with weakness or incoordination, and similarly denied any episodes of dislocation, subluxation, or instability.  Range of motion measurements of the Veteran's left knee conducted as part of a physical examination showed no objective evidence of pain with active motion.  Flexion was from 0 to 140 degrees, with extension to 0 degrees.  At the time of examination, it was noted that there was no objective evidence of pain following repetitive motion.  Nor was there any additional limitation following three repetitions of range of motion.  Radiographic studies of the Veteran's knees conducted in August 2007 were consistent with bilateral patellar spurs.  

The Veteran's service-connected tendinitis of the left knee may be rated by analogy to tenosynovitis, which, as previously noted, is to be rated on the basis of limitation of motion as degenerative arthritis.  38 C.F.R. § 4.71a and Part 4, Codes 5003, 5024 (2010).  In that regard, the 10 percent evaluation currently in effect for the Veteran's service-connected tendinitis of the left knee contemplates the presence of a limitation of flexion to 45 degrees, or a limitation of extension to 10 degrees.  A 10 percent evaluation is, similarly, warranted where there is evidence of slight impairment of the knee, with recurrent subluxation and/or lateral instability.  In order to warrant a 20 percent evaluation, there would need to be demonstrated the presence of a limitation of flexion to 30 degrees, or a limitation of extension to 15 degrees.  A 20 percent evaluation would similarly be warranted where there is evidence of moderate impairment of the knee (once again, including subluxation and/or lateral instability).  38 C.F.R. § 4.71a and Part 4, Codes 5257, 5260, 5261 (2010).

As is clear from the above, the 10 percent evaluation currently in effect for the Veteran's service-connected tendinitis of the left knee is appropriate, and an increased rating is not warranted.  This is particularly the case given that, over the course of the current appeal, range of motion measurements for the Veteran's left knee have been for the most part within normal limits.  Significantly, while at the time of the aforementioned VA examination in February 2009, the Veteran complained of a "giving way" in his left knee, he specifically denied any problems with instability.  Moreover, a physical examination conducted at that time failed to demonstrate the presence of objective instability of the Veteran's left knee.  Under the circumstances, the Board is of the opinion that the 10 percent evaluation currently in effect for the Veteran's service-connected tendinitis of the left knee is appropriate, and that an increased rating is not warranted.  

In reaching this determination, the Board has taken into consideration decisions of the VA Office of the General Counsel, specifically, VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (August 14, 1998) governing multiple ratings for service-connected knee disability.  However, based on a review of the entire evidence of record, such multiple ratings are not for application in this case.  More specifically, while it is true that, based upon radiographic evidence, the Veteran suffers from osteoarthritis in his service-connected left knee, there currently exists no evidence that he suffers from any clinically-identifiable instability of that knee.  Nor is there evidence of compensable limitation of flexion and extension sufficient to warrant the assignment of separate ratings under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004 (September 17, 2004).  In point of fact, and as noted above, at all times during the course of the Veteran's current appeal, range of motion measurements for his service-connected left knee have been for all intents and purposes within normal limits.

As regards the Veteran's claims for increased ratings for his service-connected right foot and left knee disabilities, the Board has given due consideration to the holding of the United States Court of Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007), addressing the issue of whether it is appropriate to apply "staged" ratings when assigning an increased rating in a manner similar to what is done at the initial rating stage pursuant to the Court's holding in Fendersen v. West, 12 Vet. App. 119 (1999).  However, in the case at hand, it is clear that, over the course of the Veteran's current appeal, symptomatology attributable to his service-connected right foot and left knee disabilities has been appropriately rated.  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the disabilities for which increased ratings are being sought is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Finally, in reaching the above determinations, the Board wishes to make it clear that it has considered the Veteran's contentions regarding the severity of his service-connected disabilities. The Board finds, however, that the objective evidence of record, including multiple VA examinations, greatly outweighs the Veteran's subjective reports made in the context of claims for VA benefits.  Under the circumstances, the Board finds that a preponderance of the evidence is against the assignment of ratings in excess of those currently in effect.

Earlier Effective Date for Statutory Housebound Benefits

The Veteran in this case seeks assignment of an effective date earlier than January 31, 2007 for the award of special monthly compensation based on statutory housebound status.  

In that regard, the Veteran's current claim for special monthly compensation based on the need for the regular aid and attendance of another person, or on account of housebound status, was received on January 31, 2007.  At the time of receipt of that claim, the Veteran was in receipt of a 100 percent schedular evaluation for service-connected schizophrenia, in addition to a combined 50 percent evaluation for his other service-connected musculoskeletal disabilities.

The Board notes that, in a rating decision of September 2007, and based primarily upon findings obtained at the time of July 2007 VA examination, the RO granted a 20 percent evaluation for the Veteran's service-connected lumbar strain, effective from January 31, 2007, the date of receipt of the Veteran's claim for special monthly compensation, thereby raising the combined evaluation for the Veteran's service-connected musculoskeletal disabilities to 60 percent.

Pursuant to applicable law and regulation, the special monthly compensation provided by 38 U.S.C.A. § 1114(s) (West 2002) is payable where the Veteran has a single service-connected disability rated as 100 percent and:  (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met where the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises, or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities that result in confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350 (2010).  

The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is the date of receipt of claim, or the date entitlement arose, whichever is later.  The effective date of an evaluation and award of compensation is generally the day following separation from service, or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  

As is clear from the above, prior to January 31, 2007, the Veteran was in receipt of a 100 percent schedular evaluation for service-connected schizophrenia, but only a combined 50 percent evaluation for his other service-connected musculoskeletal disabilities.  Not until January 31, 2007, with the assignment of a 20 percent evaluation for the Veteran's service-connected lumbar strain, was the Veteran in receipt of a combined 60 percent evaluation for his other service-connected musculoskeletal disabilities, thereby meeting the statutory requirement for housebound benefits.  

While in a Supplemental Statement of the Case and accompanying rating decision dated in October 2007, the RO determined that it had erroneously assigned an effective date of January 31, 2007 (date of claim), rather than the correct effective date of July 25, 2007 (date of a VA examination from which entitlement arose), for the award of a 20 percent evaluation for the Veteran's service-connected lumbar strain, that error does nothing to alter the fact that the Veteran was entitled to special monthly compensation based on statutory housebound status no earlier than January 31, 2007.  Accordingly, an effective date earlier than that for the award of special monthly compensation based on statutory housebound status is not warranted.  

Timeliness of Notice of Disagreement

The Veteran contends that his Notice of Disagreement submitted in response to a denial of benefits for obsessive-compulsive disorder, left septal nose deformity, pulmonary tuberculosis, a stress fracture of the right foot, and tendinitis of the left knee was, in fact, timely filed. 

In that regard, a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement.  While special wording is not required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to only one of the disabilities, the Notice of Disagreement must make that clear.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2010).  

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a Notice of Disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2010).

In the present case, a review of the record discloses that the Veteran was denied an increased evaluation for service-connected tendinitis of the left knee on August 22, 2002, and notified on August 27th of that same year.  That denial of benefits was subsequently upheld in an April 2005 decision by the Board.  In a rating decision of November 17, 2004, of which the Veteran was notified the following day, the RO denied entitlement to service connection for an obsessive-compulsive disorder, and left septal nose deformity.  That same rating decision denied entitlement to an increased rating for a service-connected stress fracture of the Veteran's right foot.  In a rating decision of April 29, 2005, the Veteran was denied entitlement to service connection for pulmonary tuberculosis.  A review of the record discloses that the Veteran received notification of that denial of benefits on May 5, 2005.  

As noted above, the Veteran's purported "Notice of Disagreement" with the aforementioned denials of benefits was received no earlier than July 1, 2006, more than one year after the most recent rating decision in question, which is to say, April 29, 2005.  Under the circumstances, the Board is compelled to conclude that the "Notice of Disagreement" received on July 11, 2006 was not timely filed.  


ORDER

New and material evidence not having been submitted, the application to reopen the claim of entitlement to service connection for obsessive-compulsive depression/disorder is denied.

New and material evidence not having been submitted, the application to reopen the claim of entitlement to service connection for nasal deformity is denied.  

New and material evidence not having been submitted, the application to reopen the claim of entitlement to service connection for a positive tuberculin test/pulmonary tuberculosis is denied.

A chronic disorder characterized by headaches is denied.

A chronic disorder characterized by abdominal pain is denied.

An initial evaluation in excess of 10 percent for soft tissue rheumatism of the left foot is denied.

An initial evaluation in excess of 10 percent for epicondylitis of the right elbow is denied.  

An evaluation in excess of 10 percent for the residuals of a stress fracture of the first metatarsal of the right foot is denied.  

An evaluation in excess of 10 percent for tendinitis of the left knee is denied.

An effective date earlier than January 31, 2007 for the award of special monthly compensation based on statutory housebound status is denied.

The Notice of Disagreement received on July 11, 2006 was not timely filed.


REMAND

In addition to the above, the Veteran in this case seeks service connection for costochondritis and vertigo, as well as increased evaluations for service-connected lumbar and cervical strain.  However, a review of the record raises some question regarding certain "due process" aspects of he Veteran's claim for service connection for costochondritis, as well as the nature and etiology of his claimed vertigo, and the current severity of his service-connected lumbar and cervical strain.  

As regards the issue of whether new and material evidence has been submitted sufficient to reopen the Veteran's previously-denied claim for service connection for costochondritis, the Board notes that, during the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that decision, the Court held that VA must notify a claimant of the evidence and information necessary to reopen a previously-denied claim, as well as the evidence and information necessary to establish his entitlement to the underlying claim for the benefit sought, i.e., service connection.  In that case, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence which was of record at the time that the prior claim was finally denied.  The Court further stated that the Veterans Claims Assistance Act of 2000 (VCAA) requires, in the context of a claim to reopen, that the Secretary look at the bases for the denial in the prior decision, and respond with a notice letter which describes what evidence would be necessary to substantiate the element or elements required to establish service connection which were found insufficient in the previous denial.

The Board observes that, while in correspondence of January 2006, the Veteran was provided with a basic description of the elements required to establish service connection, he had yes to be provided with notice which fully complies with the newly-specified criteria as noted in Kent, supra (i.e., the type of evidence which would be new and material based on the reasons for the prior denial).  Under the circumstances, proper notice must be provided to the Veteran prior to a final adjudication of his claim for service connection for costochondritis.  

Turning to the issue of service connection for vertigo, the Board notes that, during the course of VA outpatient treatment in July 1993, the Veteran was heard to complain of "dizziness," resulting in a diagnosis of vertigo, for which he received treatment in the form of medication.  Moreover, at the time of a VA medical examination for the purpose of establishing entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or on account of housebound status in July 2007, there was noted a "deficit in balance" due to pain and dizziness.  Such findings, it should be noted, raise some question as to whether the Veteran does, in fact, suffer from a chronic disorder characterized by vertigo, and, if so, whether that disability might in some way be causally related to pain resulting from his various service-connected musculoskeletal disabilities.  Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection.  

Finally, turning to the issues of increased evaluations for the Veteran's service-connected cervical and lumbar strain, the Board notes that, only very recently, in July 2009, there was received from the Veteran a July 2009 private report of electromyographic/nerve conduction studies showing the presence of chronic bilateral C5 and L5 radiculopathies "in acute exacerbation."  While in October 2009, the RO apparently sought to obtain the opinion of a medical expert regarding whether those radiculopathies were related to the Veteran's service-connected lumbar and cervical strains, such an opinion was apparently never obtained.  Given the lack of that opinion, the Board is of the opinion that additional development of the evidence is necessary prior to a final adjudication of the Veteran's claims for increased evaluations for service-connected cervical and lumbar strain.  

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should review the Veteran's file, and ensure that the Veteran is sent a corrected VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) which advises the Veteran of the evidence and information necessary to reopen his previously-denied claim (for service connection for costochondritis), and which notifies him of the evidence and information necessary to establish his entitlement to the underlying claim for the benefit sought, that is, service connection for costochondritis.  

The Veteran should also be advised of what constitutes new and material evidence sufficient to reopen his previously-denied claim in the context of evidence of record at the time that the prior claim was finally denied.  Finally, the Veteran should be advised of what evidence would be necessary to substantiate the element or elements required to establish service connection which were found insufficient at the time of the previous denial, as outlined by the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to July 2009, the date of the most recent pertinent evidence of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran should be informed of any such problem.  

3.  The Veteran should then be afforded additional VA orthopedic and neurologic examinations in order to more accurately determine the exact nature and etiology of his claimed vertigo, and the current severity of his service-connected cervical and lumbar strains.  The RO is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination or examinations without good cause may have an adverse effect on his claims.  

As regards the requested examinations, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.

Following completion of the neurologic examination, the examiner should specifically comment as to whether the Veteran currently suffers from chronic, clinically-identifiable vertigo (to include as due to an undiagnosed illness), and, if so, whether that vertigo is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected musculoskeletal disabilities, including pain resulting from those disabilities.  

Following completion of the orthopedic examination, the examiner should specifically comment as to whether the Veteran currently suffers from chronic, clinically- identifiable cervical or lumbar radiculopathies, and, if so, whether those radiculopathies are at least as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected cervical and lumbar strains.  The examiner should, additionally, specifically comment regarding the severity of the Veteran's service-connected cervical and lumbar strains, to include any and all limitation of motion, as well as any functional loss associated with pain, weakened movement, excess fatigability, instability, incoordination, swelling, and deformity or atrophy of disuse.  The examiner should also discuss factors associated with disability, such as objective indications of pain or pressure on manipulation.  In addition, the examiner should inquire as to whether the Veteran experiences flare-ups associated with his service-connected cervical and lumbar strains.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described.  

A complete rationale must be provided for any opinion offered.  Moreover, the claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  In that regard, a notation to the effect that this record review has taken place must be included in the examination reports.  

4.  The RO/AMC should then readjudicate the Veteran's claims to reopen the previously denied claim of service connection for costochondritis and service connection for vertigo, as well as his claims for increased evaluations for service-connected cervical and lumbar strains.  Should the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in February 2010.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




	                     ______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


